Opinion filed April 24, 2008 











 








 




Opinion filed April 24,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00044-CV
                                                    __________
 
                   IN THE INTEREST OF B.E.J. AND T.R.J., CHILDREN
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                                Trial
Court Cause No. 01-06-326
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states in
his motion that the trial court has issued further orders that now make this
current appeal moot.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
April 24, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.